Notice of Pre-AIA  or AIA  Status
Notice of Allowance
1.    This notice of allowance is responsive to the after final amendments and arguments filed by Applicant on 7/13/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s arguments are persuasive as to the allowability of the claims and for the reasons presented below, all previous rejections and arguments are considered moot.  
Allowable Subject Matter
2.    Claims 1-10, 12-16 and 18-20 are allowed. Claims 11 and 17 are cancelled. 
3. The following is an examiner’s statement of reasons for allowance.
Claims 1, 13 and 18
Applicant amended claims 1, 13 and 18 per the Examiners objection to allowable features in the prior office action. Thus, for the reasons indicated in the final action mailed 5/13/2021 (incorporated herein) claims 11, 12 and 17 were considered allowable features over the prior art of Rouse and Cisler. As amended, claims 1, 13 and 18 now require a content enrichment user interface that upon selection of a node element that a tagging pane is presented to the user to annotate the node based on a discoverability score that defines a first, second, third portion and a type with a graphical depiction of said score. More specifically, as shown in the present application (fig. 13) where the tag pane presents a graphical discoverability score of each of the tags and keywords annotated in the document. As noted, Rouse discloses a tagging pane but Rouse does not determine if tags are discoverable by score comprising the three annotation portions and type. The prior art of Cisler teaches a drop down to assign tags to content or images but as with Rouse there is no suggestion or teaching to determine a discoverability score of the tags in the content.  The newly cited art of Chen teaches a tag pane (fig. 2) but as with Rouse there is no disclosure of a discoverability score for the tags. The prior art of Sarkar teaches using tags to increase discoverability of the tagged item but Sarkar does not define the discoverability of the tag based on the amended claim feature of three annotation elements and a type of 
With respect to claims 2-10, 12, 14-16 and 19-20 import the same features as depending from claims 1, 13 and 18, thus are allowed for the same reasons. For all these reasons, the claims are thus allowed over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached on M-f 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179